OFFICEOFTHE      ATTORNEY    c3ZNERALOFTEXA.S
                              AUSTIN




Honorable Joem Jamee
State Treammer
Austin, Texas
Dear Sir:                    Opinion No. 01
                             Re:




          wo quote rrolnpour                        15, 1943, TO-
pudlng       0pinion or thili
             the                                    above stated
qu0ation a8 rou0w:




                                       adtiaes that the
                             OamPlis6ion


                          a8k you to advise the dutieeand
                        or the State Treammr in thto oon-
         IWOlifOlL Would it be psrPnf8t3ibl6
                                           t@r the Stat9
         Treaeurerto ereoute the releaoearequestedby the
         above (Preathnerl~an Life S@uranoe Ooapeny?
              +I
               . . . ."
Honorable   Joem    Jam-,   Psge 2


            mu     @rut ktb+rloanur0 xmxtmnor comp388yor SW
Adoale, haas, irra doaertioliie insuranaommpuky or8atb
laed aad &dug buslneasunder the protlsiouo of Chapter 3,
Title 78, V#non’a Annotateddlril Statue@& ft is noted
that )roureier to wosouritlea depositedufidrr  prorlafoneor
Artdole47~6”. We ham bean informed br a reprmm&atlra
0r y0uz departrentand a reprorentatWaor the Inmwanem DC
partaunt that this la a typapaphioal error and that the so-
ourltlm  on rhioh a partial releaao ia dorirod, wore arpoeited
with the St&to Trsamrer tander the prori8lona   of Artlole   4739,
Vmzmn~a Annotat4   Oivil Statutm.




     an00
Eonorable Jesse Jam..,Pa&e 3


         otfloora    or ysao8   or eaah in8ur8no~ wmpmny mak-
         i.g ruoh deppo8ltahallbe palaittsd,   at all raa-
         sonabletim..,to ammine errahoeouritle8 and te
         detaohoou@n~s thsrtHrtm end to oolleot iatsrs8t
         ttxireon, under auoh remomble rules and regola-
         tloum a6 m.y be preroribed by t&e Trearurer, end
         the Commls8ionet. Stmh depositwhea made by .ay
         otm@aay ah421 thereafterbe aaintalaod   ae lmg a8
         da gospan?.hall hare 0utstand.i~ any liability
         t0 it8 jai0y holder..   ?or t&n porpone 0r Stete,
         oounty, aa lapnioIpal tamtlon, the 8ltu8 ot all
         per8onal propertyb.lo.gingto .u& ooaplpan1.e &all
         be at th. hoar orr1oo o r lwh o~mpangr.~
               It will be aotoa that Art&lo 47 9, 8tlpnr, author-
lses asy ooapany aamsd thsrela   et it6   opJ 08, to aeptmlt
dth t&o State Troamlrer oeow~tier      eqaal to tho amount or
its oapital etook. 'MS ltatutoSurthw        g.$fl;~Yl&~
withdrawal or said rrouritlea  unbr oerte
and oon4itione prsnti0..a                           or
                         tkorein paQ the .ab.titution
otJter 8eouritie8La 1i.u of the ori&ml leewiti~rr dapaait-
ea, furth8rprwMiw.              thatmw8umh        smurltis~        bmrermkw-
lag M) ori+all depoel%edow~abbsbitutod,   raail bo .ppr~+ed
by the soara br L su~eOonissioaer8.     suah a~potituh0n
made by say oorpanyahall thor,aftorbe auWktain@d88 long
a8   8ald   aompauy c&al& have eqtmtutarn$ afir liabili8y  to its
polioyhalaem        T&s aompsriy 86 kepo8itfr;LIsuoh socuritde8 my
at it8     option   rtthar8w the sam or any part thbrosd, after
rimit ber*          aepbiited in   ths   trwmry     in lieu thelrclot
                                                                    0tBbr
oeaurities.equalin valw to those             dthdrclrrr~.      fa other wards,
t&b rtatute authorlus the dqeaitla& 8nd withd~ama& or so-
emtIer   uad~ t+039ain ~IYMIS~.MSOS 8na 0~~ui01~3 8kmi0ma
therein, but aald 8tatute\ doe8 not ltrtkoriaar
                                              a rolean of
said ssoaritier        in any mower whetsae?sr.
               Gensrally .pmking, public+
                                        orrlosru              -a   gDt-nw
aud adainlstratlr8 bwrdr           poe8e8a only auah powers61 are es-
prersly     soererred upon them by 1.w ar. aee.a.a+j kapl&d
fmm the powers IQ oonrerred. Tlrcydanuet LagalLy porrarm
sots not authorited by exlrtlng law. Statutsw wlniohpremerlbe
ad lj.i& the euroiss or oiifoirl duty 8~8 rtrfotly aondwued
ln regpmot or t&s powers ooniarred aad th mansz* of tbelr
earo1.r  ma suoh~powers an,not to be enP awed by OonmtruO-
tion. St 18 equally well mttledi that a law miMkh omfare
Honorable Jesse Jamsa, Page 4


a gmmr or impoeeo a &at upon sn oifloer w bard earriss
with it by laplloatlon tL authwiliy to do suoh things as
are mamaably   neoessary to oarry into eifeot the power grant,-
4d or the duty iaposed, (See Texes Jurispradano4, Poluma 34,
page 4J+Oand anthorlti44 olted therela).
           We ban, bow unabls to rind any statute authoriulng
the State Treasurer  to releaee la whole or in part ang 400lt~c
ities deponit4d with the State Treesurer under the provldoas
of Art1014 4739, supra. Therefore, it is our opinion that tbs
stat. Tr4aaurer has PO logal authority to release in whale or
in part any eeourl(g deposited tith the Stat4 Treaeurer whloh
is depoalte8 under th4 provlalons of &Mole    4739. Xt is our
rurtker 0 lnlon that the iirf3 laeuraaa4 oompany so doporiting
the seoursty in question aaywithdraw the 8-e after first    hav-
     deposited with th4 Treasurer in lieu th4rcoi other meour-
1"4
it e8 bqual in value t4 ths on* tithdrawn.
          In opinion Nor O-4256 tltls departaentheld that
          *        ahers the statute requires the Traa-
     aurerio*khd    tAw fendart li*normartgage    lien
     not44, lt 14 his duty to require a wrlttea trans-
     ter or the lien aoouring said ootee, duly reoorded,
     4nd th4n hold said note6 with the traJmt4r 60 re-
     oorcled in his poseiesrioa,wder th4 term6 cf the
     otatute.

          ". . .
          "The tranerer 8boulPLbe Blade in truet to th4
     party holding the aate, bein& either the Stats
     Tr4aeurer or the Board of Inatwmoe Ooamirsit?rmrs,
     and whaa the notea are paid, or the d4p4sUior dr
     01&4a to tak4 same down, the tz?u%tesoan either
     relea,aaa
             or retreutiifer
                           the notee. . . ."
we enoloso 8 oopy oi said opinion.

eppl.loablato the quastioa under oonsideratdon.
ion is not to be oonstrued ae holding that when the not4 18
smelts; the deporltor,$eoi~o? to take the aane dovra that the
         (tht3Tma~ure~ ~id~$h~~~easr)ormu& ~al4ase or ro-
transre:.the note. Ih~thila,to&bloawe merely Bald that the
Aonorehlo Jeaao Jaateo,Pago 5




                                Ardoll Willtar
                                      Aarldant